 INGRAM BARGE CO.Ingram Barge Co.and Marine Officers Association,Local 54, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica,Ind. Cases15-CA-4534 and 15-RC-4683June12, 1973DECISION, ORDER, AND CERTIFICATIONOF RESULTSBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn November 14, 1972, Administrative Law JudgeGeorge J. Bott issued the attached Decision in theseproceedings. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel re-submitted its brief to the Administrative Law Judgeas a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions only to theextent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act and interferedwith the second mail ballot election in Case 15-RC-4683 by denying the Union reasonable access toits employees during the election period.'We dis-agree.The essential facts as found by the AdministrativeLaw Judge are not in dispute and can be summarizedas follows: On January 17, 1972, the Regional Direc-tor for Region 15 issued a Supplemental Decision andDirection of Second Election whichinter aliasus-tained the Union's objections to a mail ballot electionconducted in 1971, on the ground that the Employer,Respondent herein, had denied the Union reasonablemeans of access to its employees who were on itsboats during the election period. Thereafter, the Em-ployer filed a request for review of the RegionalDirector's decision, which was denied as lacking meritby the Board on January 26. On February 9 the Re-gional Director issued a Notice of Election and there-1The Administrative Law Judge found it unnecessary to decide whetherthe Union's Objection 2, not alleged to be a violation of the Act, constitutedan additional ground for setting aside the election In the absence of excep-tions to this disposition by the Administrative Law Judge we find, pursuantto Sec 102.46 of the Board's Rules and Regulations,that Objection 2 hasbeen waived Accordingly, we shall overrule that objection63after advised the parties that a second mail ballotelection would be conducted between March 1 andMay 2. On February 13 the Employer delivered a newExcelsiorlist to the Regional Director. Not until Feb-ruary25didtheUnion request access toRespondent's boats for the purpose of discussing theelection issues with the eligible voters on board. Re-spondent received the Union's request on February28 and on February 29 replied that it was constrainedto deny the Union's request for access. On March 1the Regional Director mailed the ballots to the em-ployees and they were subsequently tallied by him onMay 2. The tally of ballots showed that of 74 ballotscast, 51 votes were against the petitioning Union.Thereafter, the Union filed timely objections to con-duct affecting the election, and the charge in Case15-CA-4534, which were duly consolidated for hear-ing before the Administrative Law Judge.Accepting the conclusion of the AdministrativeLaw Judge that the eligible voters on Respondent'sboats were beyond the reach of reasonable union ef-forts to reach them and that normally, therefore, areasonable request by the Union for access shouldhave been granted, we do not find that the requestmade under one of the facts of this case was a reason-able one. This matter was not, in our view, givenproper weight by the Administrative Law Judge be-cause in assessing whether Respondent violated theAct when it denied the Union's request, the Adminis-trative Law Judge failed to consider the timing of thatrequest as it relates to the overall sequence of eventsherein.We note that the Union knew on January 26, thedate of the Board's denial of Respondent's request forreview and a full month prior to the mailing of theballots for the second election, that the Regional Di-rector, with the sanction of this Board, had held thata union representative was legally entitled access toRespondent's boats to discuss the election issues withthe eligible voters. Nonetheless, the Union did notmake its request for access during this instant electioncampaign, which had begun at least several weeksearlier, until February 25, which was only 2 workingdays prior to the date set for mailing of the ballots.Yet the Union must also have known that for Respon-dent to have granted its request at that late date wouldhave inevitably invited a considerable risk of viola-tions of the Board's instructions to voters 2 not todiscuss the election with anyone prior to mailing theballots back to the Board. See, e.g.Chotin Transporta-tion Inc.,203 NLRB No. 73, andOregon Washington2 The instructions provide in pertinent partFROM THE TIME YOU OPEN THE ENVELOPE CONTAINING THE BALLOT. YOU SHOULD CONSIDER YOUR.SELF IN THE SAME POSITION AS THOUGHIN A VOTINGBOOTH IN A MANUALLY CONDUCTED ELECTIONYOU SHOULD THEREFORE FOLLOW THE INSTRUCTIONS BELOW AND DROP YOUR BALLOT IN THEUNITED STATES MAIL BEFORE DISCUSSING IT WITH ANYONE204 NLRB No. 17 64DECISIONSOF NATIONALLABOR RELATIONS BOARDTelephone Company,123 NLRB 339. Thus, in view ofthe Union's substantial delay in requesting access onFebruary 29 and the risks of violation of our rulesattendant upon granting such a tardy request, we haveconcluded that the timing of the Union's request foraccess was fatal to its reasonableness. Accordingly,upon the special facts of this record, we do not believethat Respondent's refusal to grant the request was aviolation of Section 8(a)(1), nor that we ought to setaside the election because of such refusal.For the above reasons we conclude that the com-plaint should be dismissed in its entirety and that theobjections to conduct affecting the election should beoverruled. As a majority of the eligible voters have notcast ballots in favor of the Union, we shall certify theresults of the election.ORDERIt is hereby ordered that the complaint in Case15-CA-4534 be,and it hereby is, dismissed in its en-tirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Marine Officers Associ-ation, Local 54, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Ind., and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning of Sec-tion 9(a) of the National Labor Relations Act, asamended.DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Administrative Law Judge: The hearingin these consolidated cases was held before me at NewOrleans, Louisiana, on August 22, 1972. The unfair laborpractice case began with a charge filed by Marine OfficersAssociation, Local 54, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica, Ind. (herein Union), on June 6, 1972, on which theRegional Director issued a complaint against Ingram BargeCo. (hereinRespondentor Company) on July 10, 1972,alleging that it had violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, herein called the Act, bydenying the Union access to its boats during the periodpreceding a Board representation election.'Case 15--RC-4683 began with a petition for certification1The complaint also alleged a violation of Sec 8(a)(l) in refusingto supplythe Union with certain information to assist it in communicating with em-ployeeseligible to vote in the election, but,as I understand GeneralCounsel'spresent position as stated in his brief, this allegation has beenabandoned.of representativesfiled by the Union on June 24, 1971,seeking to represent certain of Respondent's employees. OnAugust 2, 1971, the Regional Director issued his Decisionand Direction of Election in which he ordered an electionin a unit of Respondent's "deckhands, oilers, tankermen,steersmen and cooks."The initial election in this case wasconducted by mail and the ballots were opened on Novem-ber 2, 1971. The Union lost the election and the RegionalDirector set it aside on the ground that the Company haddenied the Union's request for access to its boats during theelection period. Having set the election aside on the basisof the Union's timely objections, the Regional Director or-dered a second election. Respondent's exceptions to theRegional Director's Supplemental Decision and Directionof Second Election were overruled by the Board on January26, 1972. The second election was also conducted by mailballot and the ballots were counted on May 2, 1972. TheUnion lost the election and filed timely objections to itsconduct. Since one of the Union's objections, that is denialof access, paralleled the allegations in the complaint issuedon July 10, 1972, the Regional Director on July 10, 1972,consolidated the objections and the unfair labor practiceproceeding for hearing and decision.All parties were represented at the consolidated hearing.Subsequent to the hearing, all parties filed briefs which havebeen carefully considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTL RESPONDENT'S BUSINESSRespondent, a Delaware corporation, with its principaloffice and place of business in New Orleans, Louisiana, isengaged in the business of transporting goods by water-home vessels between several States along the inland water-ways of the United States. During the 12-month periodprior to theissuanceof the complaint, Respondent, in thecourse and conduct of its business operations, received reve-nues from them in excess of $500,000. I find that Respon-dent is engaged in commerce within the meaning of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The settingThe Companyoperates nine towboats on the inland wa-terways,principally along the Mississippi and its tributaries.The size of the crewsvary,ranging from four to nine em-ployees in the voting unit z There were 88 employees in the2The appropriate unit is all deckhands,oilers, tankermen,steersmen, andcooks employed aboard the Employer's vessels, excluding all other employ-ees, office clericals employees,guards, and supervisors as defined in the Act. INGRAM BARGE CO.65voting unit during the election period and they resided in 12different States and 62 cities or towns.3The second election was also conducted by mail,the bal-lots being mailed to the employees at their homes on March1and counted on May 2, 1972. Seventy-four ballots werereturned and 51 votes were against the Union-Petitioner.On February 13, the Company delivered to the RegionalOffice a list of unit employees and their addresses for theuse of all parties to the election.'On February 25, the Unionrequested, as it had prior to the first election, that it beallowed to board the Company's boats "for the purpose ofdiscussing the election issues with the eligible votersaboard," and it assured the Company that its agents wouldconduct themselves in a way that would not interfere withthe operations of the vessels. The Union also advised theCompany that it would provideinsurancecoverage to pro-tect the Company from liability for injury to the Union'sagentswhile on company property as it had other compa-nies under contract with the Union.In a letter dated February 29, 1972, the Company advisedthe Union that it was "constrained to deny your request thatagents of your union be permitted to board vessels of In-gramBarge Company."The Company's towboats normally operate continuouslywith stores and fuel generally taken on in operation in mid-stream. The employees who operate the boats live aboardwhile working, and they too normally join the crew or leaveitwhile thevessel is inoperation. Employees "normally" or"generally" spend 30 days working on the boats and 30 daysoff, but it is evident from exhibits in evidence and fromPresidentDonnelly's testimony that there are a number ofexceptions to this policy, for employees may depart from the30-day-on and 30-day-off pattern for a number of reasons.Since the employees would be at work on the towboats fora substantialportion of the 60-day voting period and be-cause only the Company or the employee would have infor-mation regarding crew changes, the Unionin its letter ofFebruary 25 requesting access also asked the Company toprovide it with a schedule of crew changes indicating thename of the individuals, the scheduled location of thechange,and the estimated time of the change. In its replyon February 29, the Company enclosed a list of all employ-ees in the unit,showing which employees were on the boatsand which were off as of that date. The Company alsopromised to advise the Union daily by certified mail duringthe election period of all changes in crew. The original listsupplied on February 29 and the daily changes which theCompany sent the Union are in evidence and are referredto as the"On-Off"lists.There were 42 employees listed as"Off" the boats on the February 29 list, residing in 32 differ-ent cities and towns in 9 different States.7Alabama,Arkansas, Iowa, Florida, Pennsylvania, Missouri, Kentucky,Tennessee,Texas,Louisiana,Mississippi, and Illinois. It appears from anexhibitin evidence(R.3) thatrelatively fewunit employees reside in Iowa,Alabama, Florida, Texas, andIllinois and that the rest are scattered aboutmany locationsin the other States listed4Known astheExcelsiorlist from the name of the case inwhichthe Boardestablished this requirement.Excelsior Underwear Inc,156 NLRB 12362.The Union's efforts to reach the employees during theelection periodThe Union assigned two representatives to contact em-ployees during the election period .5 Arthur King, a fieldorganizer, sought to reach employees between February 25and March 7 and again between March 27 and April 8. TheUnion's secretary-treasurer, John Harruff, tried to reachemployees between March 27 and April 6 and betweenApril 13 and April 18. The officials divided thelist of eligi-ble employees and drove through the geographical area inwhich the voters lived.King testified credibly that on his first trip he covered thestates of Illinois,Missouri,Kentucky,Tennessee,Arkansas,Louisiana, and Mississippi. He did not have the "On-Off"list in his possession during the first tour, but he did havetheExcelsiorlist of employee names and addresses. On hissecond time around, King visited the same States, with theexception of Illinois,and this time he had with him the"On-Off" list and also had access by telephone to the infor-mation about crew changes which the Company was pro-viding the Union daily. In his testimony, King described indetail his efforts to see employees face to face.Although he did see and talk with a number of employees,most of his efforts were fruitless for a variety of reasons.When King attempted to reach a particular employee bytelephone to arrange a meeting, he frequently found himselftalking with a relative of the employee who either informedhim that the employee was on one of Respondent's boats orwas otherwise unavailable. In some cases, King learned thatthe employee was no longer in the voting unit, and in othersitwas apparent to him that the employee did not wish tomeet him. Other examples of the attempts he made to makecontact and their results follow: In Dover, Tennessee, hewas told by employee Boone's neighbor that he was on aboat, and he was unable to get any information about em-ployee Boren despite numerous efforts; in Paducah, Ken-tucky, Browning's daughter told him that he was workingas a repairman on a boat, but she did not know how to reachhim; Burnham was unavailable during King's first trip, andhe had already cast his ballot by mail when he reached himthe second time around; in Wynne, Arkansas, a ship's offi-cer told King that he had put employee Cooper, of Mc-Crory, Arkansas, on a train to return to work on a boat;King could not reach employee Cope of Marvell, Arkansas,on his first trip, and he learned on his second visit to thecommunitythat Cope had quit his job; otheremployeesliving in various communities in various States were tempo-rarily located in other parts of the State on business orpleasure;Mrs. Heise told King when he telephoned herhusband from Cape Giradeau, Missouri, that her husbandhad been promoted to engineer; on King's second attemptto reach McCarty in Owensboro, Kentucky, his mother toldhim that he was a student and was going back to school; inGreenville,Mississippi, the postmaster was unable to helpKing find employee Roberts; on King's second trip to BigRock, Tennessee, he learned that Frank Schwarzmeir, Jr.,had quit his job with the Company and was now running5Captain Carlton,the Union's president,made no field tnps, but he appar-entlymade or attempted to make certain telephonic contacts with someemployees or other persons who might assist the Union in reaching them. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor sheriff; and one employee told King he was "afraid" tosee him.Secretary-Treasurer Harruff's experiences were essential-ly like King's on the two trips he made to attempt to seeapproximately 25 eligible voters in Kentucky, Tennessee,Mississippi, and Arkansas. During these trips, he had beenreceiving "On and Off" notices from the Company, but hepointed out that the information supplied did not show howlong an employee would be on or off a vessel. He said thaton several occasions after he had passed the location wherea particular employee resided he learned that the employeewas now off the boat, but to reach him would require back-tracking many hundreds of miles.King's and Harruff's efforts during their two trips result-ed in actual face-to-face contact with only 20 employees.63.Respondent's officials visit employees at their homesduring the election periodFrom mid-February to shortly before the election endedon May 1, President Donnelly and Vice President Vernerspent a "substantial amount" of their time, according toDonnelly, touring the area in which the employees live in aneffort to see and talk with them. Donnelly said that he hadthe same information to assist him that the Union had, buthe conceded that, in addition to the "On-Off" lists, he hadtelephone numbers from employee files and, in some cases,telephone numbers of neighbors to aid in making the initialcontact. Donnelly and Verner flew to various points andthen rented automobiles to complete their journeys. Don-nelly estimated that each of them drove 3,000 or 4,000 miles,and he said that they were each able to see 25 employees.B. Analysis, Additional Findings,and ConclusionsThe result in this case in controlled by the principlesannounced by the SupremeCourt inN.L.R.B. v. The Bab-cock & Wilcox Company,351 U.S. 105 (1956),as recentlyapplied by the Board inSiouxCityand New Orleans BargeLines,Inc.,193 NLRB 382. InBabcock & Wilcox,the Courtdrew a distinction between the respective rights of employ-ees and nonemployees to conduct organizational activitieson an employer's premises.The Courtheld that an employ-er may refuse to grant access to nonemployee union organ-izers to distribute union literature or otherwise disseminateunion information to its employees on its property if "rea-sonable efforts by the union through other available chan-nels of communication will enable it to reach the employeeswith its message...."7 But if,as the Court said at anotherpoint, "the location of a plant and the living quarters of theemployees place the employees beyond the reach of reason-able union efforts to communicate with them,the employermust allow the union to approach his employees on hisproperty." 8Applying theBabcock & Wilcoxprinciples inSioux City,the Board held that the employer violated Section 8(a)(1) ofthe Act by denying access to its towboats to nonemployeeorganizers for the purpose of communicating with employ-ees during an election period. Although there are factualdifferences between the instant case andSioux Cityandother cases in which the Board and courts have permittedaccess to an employer's premises by nonemployee organiz-ers, asRespondent points out in its brief, I find that thosedifferences are not legally significant and that Respondentviolated the Act by denying the Union's request to boardthe Company's vessels under reasonable rules for the pur-pose of discussing the election issues with the eligible votersduring the election period.InSioux City,the respondent operated 14 towboats andhere the Company operates 9. Both companies maintain acontinuous operation and crew members live aboard theboats for substantial periods of time. InSioux City,118eligible voters were scattered throughout 15 States and inthis case 88 voters lived in 12 States. The election inSiouxCitywas based upon a Stipulation for Certification UponConsent Election which was signed on September 17, andthe election was conducted between October 13 and 30. InSioux City,therefore, the election period consisted of 43days .9 In this case, the Union was notified by the Board ofthe details of the election on or about February 17 and themailed ballots were mailed on March 1 and counted on May2, an election period of 72 days.10 In this case, 73 of the 88eligible voters were aboard the Company's boats for sub-stantial periods of time between February 29 and April 27,and all were off the boats for 30 days during theelectionperiod. InSioux City,76 of the 118 voters were on the boatsduring the election period, but it also appeared, and this isthe major difference, that since employees normally worked45 days without leave, many of them would not have left theboats at all during the election period.The Board did not, however, hold inSioux Citythat therespondent violated the Act in denying access to its boatson the sole ground that a large number of employees livedand worked on the boats during the election period, butbecause that factor, in combination with others, includingprimarily the fact that the employees in the unit resided ina 15-state area when not working on the Company's boats,made it "virtually impossible, and obviously impractica-ble" 11 for the unions involved to engage in face-to-facecontact with them. This is so because the question is notwhether it is relatively easier for a union to reach employeesin one casethan it is in another, but whether the locationof the worksiteandthe residences of the employees placethem beyond the use of "reasonable" union efforts to comein contact with them, for as Court said inBabcock & Wilcoxat still another point and reaffirmed it inCentral HardwareCo.12Organization rights are granted to workers by the samev The SiouxCityelection took place aboardthe towboats between October6In his brief,counsel for Respondentlists 22 face-to-face contacts,but the13 and 19,and thereafter by mail.confusion is causedby King'stestimony that Harruff saw Burt and Hill,10Theelection was orderedon January 7, 1972, but the Companyappealedwhich according to Harruff's creditedtestimonyis not the factthe Direction,and its appeal was deniedby theBoardon January 26.r 351 U. S 105, 11211Sioux City, supra.s Idat 113.i2 351 U.S. at 112,Central Hardware Co v. N L R B, 407 U S539 (1972) INGRAM BARGE CO.authority, the National Government, that preservesproperty rights. Accommodation between the two mustbe obtained with as little destruction of one as is consis-tent with the maintenance of the other. The employermay not affirmatively interfere with organization; theunion may not always insist that the employer aid orga-nization. But when the inaccessibility of employeesmakes ineffective the reasonable attempts by nonem-ployees to communicate with them through the usualchannels, the right to exclude from property has beenrequired to yield to the extent needed to permit com-munication of information on the right to organize.InBabcock & Wilcox,the Court found that the employersinvolved had not violated the Act in denying the unionsaccess to their premises because the employees did not liveon the employers'premisesbut in nearby "small well-settledcommunities" within "reasonable reach" of the unions andthe "usual methods of imparting information are available"as well as "the various instruments of publicity ...." 13The Court mentioned sending literature to employeesthough themails, talking with them on the streets and attheir homes and on the telephone as "other available chan-nels of communication." 14It would seem from the Supreme Court's decision that theoverriding consideration in cases of this land is the "availa-bility" of "other . . . channels" for "effective" communica-tion with the employees. If employees live and work in anisolated lumber camp, for example, as they did inN.L.R.B.v. Lake Superior Lumber Corporation," then obviously, asthe Court noted inBabcock & Wilcox,other channels foreffective communication would not be available to theunion. But because all employees do not spend all their timeliving and working on a particular employer's premises doesnot make unnecessary a determination in each case as towhether the total situation brings the case within theBab-cock & Wilcoxrule.16 Applying the principles of that case tothe facts in this, I conclude that the Company's employeesare virtually denied personal contact with the Union's or-ganizers unless they can come aboard the towboats and talkto them while they are off duty in nonworking areas of thevessels.11Since the Company's vessels are in continuous operationand employees usually board and leave in midstream attimes and locations unknown to the Union, there is, ofcourse, no contention that they could be reached on theirway to and from their jobs, as there is when thisissue arisesin the case of a store or a factory where contact is allegedlyimpossible for various reasons." For the same reasons andbecause employees scatter throughout 12 States when theirtours of duty end, union meetings of any size are practically1 3 351 U S at 113-11414 351 U.S. at 107, In 1, 111, 113.is 167 F.2d 147, 148, 151-152 (C.A. 6, 1948).16 InS & H Grossinger's Inc.,156 NLRB 233, enfd 372 F 2d 26 (C A. 2,1967), 60 percent of the employees lived on the premises and left occasionallyand for brief periods.17Employee staterooms are not in the working area and each vessel hasa recreation lounge where employees read and watch television while offwatch.18Cf.The Falk Corporation,192 NLRB 716;Dexter Thread Mills,199NLRB No. 11367impossible, and I do not understand Respondent to contendthat the Union should have held them. Mail sent to employ-ees on the boats is unreliable because pickups are missed fora variety of reasons, according to the Company, and hereagain,although the Union did send literature to employeesat their homes during the campaign, it had no way of know-ing whether a particular piece of mail would find the em-ployee at home or not, and an employee may have votedbefore the campaign literature reached him. Moreover, mailis no effective substitute for face-to-face contact.19Despite the fact that as a "general rule" employees are onand off the boats for 30 days and even though Respondent,on February 29, supplied the Union with a list of employees,designating them as either "On" or "Off" the boats, andcontinued to supply information on crew changes duringthe election period, I find that the employees were beyondthe reach of reasonable union efforts to reach them. Firstof all, I agree with General Counsel's contention that where,as here, the employees spend a substantial amount of timeactually living aboard the Company's boats and could bereached aboard the vessels, the fact that they are widelyscattered about 12 different States and 62 cities or townswhen they are not working would support such a finding.Second, the record shows that employees do not alwaysstay on or remain off the boats for 30 days for a variety ofreasons 20Since the Union could not be sure how long anemployee would be in one place, it could not,it seems to me,intelligently, efficiently, and economically plan a drivethrough 12 States in an attempt to contact the maximumnumber of eligible voters. In some cases the organizer wouldhave left an area only to discover a day or two later and1,000 miles away that another employee had theoreticallyreturned to that area.21Third, the testimony of both union and companywitness-es revealsthat attempting to contact employees at theirhomes is not an effective alternative method of communica-tion. As found above, the Union devoted 37 man-days trav-eling throughout the States and communities where theemployees live attempting to reach them by telephone andto see them face to face, but only 20 unit employees wereactuallyseen.Company representatives spent the same kindof effort, but they saw only 50 employees out of 88, eventhough they had telephone numbers from employee files toassist them in contacting employees, and in that sense hadsomewhat better information than the Union.22The Company argues that the Union's efforts to reach theemployees at their homes were "minimal" and that it doesnot qualify for the right of access under the cases, but I19N L R B v Tamiment, Inc,451 F 2d 794 (C A 3, 1971) The court soobserved in this case, but it held that the union had not made reasonableefforts tocommunicatewith employees through alternative means and ar-rangementsSee alsoN L R B v United Aircraft Corp and Whitney AircraftDiv,324 F.2d 128, 130 (C. A 2, 1963)20 Resp Exh 3 shows who was on and who was off the boats on February29 and R 4 through 45 show changesin statusAs indicated, the lists do notshow when the employee first got off or on, and analysis of the exhibits showsthat approximately 15 employees did not remain off the boats for 30 daysat a time but returnedin from 10 to 26 days21 "Theoretically"because, as seen above from King's testimony, the "Off"employees are just as mobile as the rest of our society2Itwould also be naive not to believe that the factthat the president andvice president of Respondent were making telephone calls to their employeesand requestingan audiencegave Respondent a bit of an edge 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisagree 23 First of all, the Union's efforts to organize theemployees in this case can hardly be described as "mini-mal," for this is the second election the Union has partici-pated in-the first having been set aside-and it had tosecure the signatures of 30 percent of employees in the unitbefore the first election could have been directed.Actually,what Respondent is contending is not that the Union's orga-nizational efforts were"minimal,"as the court of appeals inKutsher's Hotel,'thought the union'swere,but that its ef-forts to contact employees during the election period cannotbe characterized as "reasonable"underBabcock&Wilcox,for the question is whether the Union made "reasonableattempts"at using means of communication that were"readily available" (351 U.S.at 112), not whether it exhaust-ed every conceivable technique and made every effort with-in the limitation of its manpower and financial resources toreach the employees.Apart from direct access to the employees on board theboats,the only other seemingly effective alternative meansof communication available to the Union here were thetelephone or home visits.Ihave described the Union's ef-forts to reach employees on the telephone or at home insome detail,but, as inSiouxCity,littlewas accomplished.InSioux City,the principal union involved used 10 organiz-ers, but even with the use of more complete informationthan the Union had in this case,they were only able tocontact 35 of 118 unit employees.25Aside from the fact thatthe Union has other business to take care of and otheremployees to organize,Ido not believe that if it had en-larged its staff it would have accomplished significantlymore than it did,but in any case,as the Board has said,"The question is, however,not whether the Union couldhave done more,but whether it reasonably did enough,under all the circumstances of the case."26 In my opinion,the Union has met that test.The Company recognizes that the court decisions in thisarea"require the Board in each case to balance the necessi-ties of the Union for direct access to employees against theemployer's right to control over his own property and anydetriment which might result from the admission to thatproperty of union organizers."27 It contends, however, thatthe potential disruption of its barge operations by admissionof "outsiders to (its)towboats is awesome."28Although thewriter's familiarity with seafaring and its dangers is scantyand most indirect,being based on a combination of fact andfancy,it ismy judgment that Joseph Conrad,Richard H.Dana,Jack London,John Masefield,Mark Twain, andeven Andrew Furuseth would agree with me,especially if23 InN.L.R.B. v.Kutsher's Hoteland Country Club, Inc,427 F.2d 200, 201(C. A. 2, 1970), relied upon by Respondent,the court,in refusing to enforcea Board Order finding that denial of access was a violation of the Act,described the union's organizational efforts as "minimal"It also appeared,however,that the employees,wearing distinctive uniforms,had to cross apublic road going to and from work,thus affording organizers an opportunityto speak with them daily outside the employer's premises.This is obviouslynot so in this case241bid25In that case the union was given the dates when the employees wouldgo on and off the boats and the expected crew change points26 S & H Grossmger's Inc, supra,fn. 16 at 25927 S &HGrossinger'sInc,372 F 2d at 3028 Respondent's brief.they could return to watch TV in one of the lounges on theboats, that Respondent's description of the potential haz-ards involved is much overdrawn.John Donnelly, Respondent's president, testified that "noauthorized people are allowed to come aboard the boats,"but, in addition to officials of the Coast Guard and theCorps of Engineers, Respondent permits "other people whohave a business reason to be aboard" to come aboard, ac-cording to Donnelly, and these persons include suppliers,repairmen, and mechanics. I agree with General Counsel'scontention that the law recognizes union access as a legiti-mate "business reason," even if Respondent does not.For well over 30 years, the Board, with court approval,has been requiring shipowners to permit union agents toboard their vessels under certain circumstances despite con-tentions that their presence would create a hazardous condi-tion on the boats. 9 InCities Service Oil,30the court notedthat passes had been issued to union representatives in thepast without detriment and that the practice was very gener-al.Although the court observed that the employer's objec-tion about risks was not entirely unfounded, it noted thatsafeguards against interference with operations had beenworked out in other cases and it indicated that it felt thatthey could readily be arranged in the case under consider-ation.As inCities Service Oil,any difficulties which might arisebecauseof the presence of organizers aboard theCompany's vessels can be met by "reasonable regulations"which the Board provides for in its Orders in these cases.3iThere may be some inconvenience to the Company, but itis the Board's task to balance any risk or inconvenienceagainst the Union's inability to reach the employees by theuse of conventional methods. I do not think, and the recorddoes not show, that Respondent's operations are unique orso different from any other employer in this industry as torequire a tipping of the scales in the direction of no accessto the Union on that ground alone.I find and conclude that Respondent violated Section8(a)(I) of the Act by denying reasonable methods of accessto its emp3loyees during the election period in Case 15-RC-4683. 2C. The Representation CaseHaving found that the Respondent denied nonemployee29 Seas Shipping Company,4 NLRB 757, 759;Isthmian Steamship Company,19 NLRB16,Cities Service Oil Company,25 NLRB 36, 44-50, 50-55 enfd122 F 2d 149 (C A 2, 1941),Richfield Oil Corporation,143 F.2d860, 862(C.A 9, 1944),Mid-America Transportation Company v N L R B,325 F 2d87 (C A 7, 1963)3Supra,fn. 29 at 150-151.3iNot only is the practice of permitting union agents on board ship toprocess grievances where it represents the employees prevalent in the ship-ping industry, but collective-bargaining contracts frequently provide that theunion provide insurance to protect the employer against liability for injuryto its agents,as the Union offered to do in this case.Moreover,as indicatedearlier, not all areas on the towboats are work areas and employees are notalways on watch, which would appear to make it relatively easy to agree ona time and place to speak with employees or make literature available tothem, if they are so inclined32My findings and conclusions with respect to the unfair labor practiceRespondent committed are based upon the Company's refusal to permitaccess upon request during an election period,for, as I read the pleadingsand the record,that is all that was before me and litigated in this case INGRAM BARGE CO.organizers of the Union access to its towboats during theelection period in violation of the Act, I shall recommendthat the Union's objection to the election on that ground besustained and that the election be set aside 33The Union also objected to the election on the groundthat representatives of the Company visited employeehomes and conducted individual interviews with employeesduring the election period in order to influence the resultsof the election. Respondent's president, John Donnelly, andWalter Verner, another of Respondent's officials, conced-edly visited the homes of approximately 50 employees dur-ing the election period to discuss the election and to attemptto persuade the employees to vote against the Union, butalthough certain Board decisions indicate that this has beena valid basis for setting an election aside,311 find it unneces-sary to reach that issue or to consider the interesting andtroublesome arguments made by Respondent in its brief,because I have found that the election should be voided onanother ground.73 The Interlake Steamship Co., a Division of Pickands Mather & Co, 174NLRB 308,Sioux City and New OrleansBargeLines, Inc,193 NLRB 382;Dal-Tex Optical Company, Inc,137 NLRB 1782, 178634 Peoria Plastic Company,117 NLRB 545, 547,Mrs Baird's Bakeries, Inc,114 NLRB 444;F N Calderwood, Inc,124 NLRB 1211;The Hurley Compa-ny, Inc,130 NLRB 282THE REMEDY69Having found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the meaningof the Act.3.By denying nonemployee organizers of the Union ac-cess to its towboats for the purpose of soliciting employeeson behalf of said Union, and for the purpose of otherwisecommunicating with said employees concerning organiza-tionalmatters during an election period, the Respondenthas interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by Section 7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]